





COURT 
    OF APPEAL FOR BRITISH COLUMBIA




Citation:


R. 
          v. Julson,







2006 
          BCCA 41



Date: 20060126





Docket: CA32694

Between:

Regina

Respondent



And

Steven 
    Julson

Appellant










Before:


The 
          Honourable Madam Justice Newbury




The 
          Honourable Madam Justice Huddart




The 
          Honourable Mr. Justice Low



Oral Reasons for Judgment




C. 
          Brennan


Counsel for the Appellant




J. 
          DeWitt-Van Oosten


Counsel for the Respondent




Place 
          and Date:


Victoria, British Columbia




January 26, 2006





[1]

HUDDART, J.A.:
The appellant seeks an order setting aside his conviction 
    of assault causing bodily harm following a jury trial.  He alleges the trial 
    judge erred in various ways that justify an acquittal or new trial, and seeks 
    to adduce fresh evidence as a further basis for a new trial.

[2]

I would dismiss the fresh evidence application and the appeal.  In 
    my view, the trial judge did not err in his directions to the jury and did 
    not mishandle an issue regarding a jurors potential partiality.  The verdict 
    was one a properly instructed jury could reach on the evidence.  The fresh 
    evidence would have made no difference to the verdict.  There can be no injustice 
    in this case permitting its reception.  If the jury accepted all the testimony 
    of the appellant and other defence witnesses and the evidence favourable to 
    the defence in the testimony of Crown witnesses, they were entitled to find 
    the appellant used excessive force in defence of his co-accused.

[3]

The appellant and his co-accused, Charles Hughes, acknowledged having 
    punched the victim, W., many times during an altercation at the Skutz Falls 
    campground the afternoon of Canada Day in 2004.  The essence of their defence 
    was that W. started the fight when, after a conversation with Mr. Hughes turned 
    unpleasant, he struck out at the spouse of Mr. Hughes' brother when she intervened 
    verbally in Mr. Hughes defence.  Mr. Hughes responded by attacking W. who 
    fought back.  The appellant went to Mr. Hughes' aid and grabbed W. from behind, 
    causing both himself and W. to fall into the water.  While they were flailing 
    at each other, W. on top, Mr. Hughes ran into the water and hit W. "as 
    hard as he could" in the face.  The fight continued until W. said "It's 
    over" and they stopped fighting.  The testimony of the three defence 
    witnesses (the appellant, Mr. Hughes and his wife) supported Mr. Hughes' use 
    of force to defend his brother's wife and the appellant's use of force to 
    defend Mr. Hughes.

[4]

The Crown eye witnesses saw the events differently.  W. and his wife 
    and two children described a deliberate attack by Mr. Hughes, soon helped 
    by the appellant, apparently arising from the conversation between W. and 
    Mr. Hughes.  They described the attack as ending when W.'s wife said she was 
    calling the police.  It is not disputed that W. suffered serious injuries. 
     The police officer who attended the scene after the altercation had ended 
    did not note any injuries on Mr. Hughes or the appellant, although Mr. Hughes 
    said he suffered a broken tooth.  Nor did he note any injuries on Mr. Hughes' 
    sister-in-law.  The officer described W.'s injuries this way:

His right side 
    of his face was very puffy and it was bleeding from, it looked like, lacerations 
    or cuts above his eyes.  His mouth was heavily puffed up and again there was 
    cuts on it so he had blood going down part of his face and it was on his clothes, 
    his upper shirt area.  His right eye I believe was quite swollen.  I couldn't 
    see  he couldn't see out of it, there was no eyeball, and his face was, like 
    I said, heavily swollen, it was kinda elongated or oblong almost, and his 
    clothes were very disheveled and, like I said, had blood on them at that time.

[5]

The appellant and his co-accused were arrested at the campgrounds. 
     One of the conditions of the appellant's release pending trial was that he 
    was to have no contact with W.  In late October, W. entered the shop where 
    the appellant was working in Duncan.  During the trial in December, the appellant 
    testified that W. had threatened him on that occasion and he described the 
    incident in some detail.  W., while he acknowledged much of what happened, 
    denied making a threat.

[6]

The appellant now seeks leave to adduce as fresh evidence the record 
    of a peace bond hearing in the Provincial Court on 17 February 2005 and related 
    materials disclosed by the Crown at his request, some before the trial and 
    all after that hearing.  The hearing was very brief.  The Information before 
    the court alleged that the appellant had reasonable grounds to fear W. by 
    virtue of the October incident.  Crown counsel noted that W. was not represented 
    but that he intended "to agree to the circumstances alleged, with respect 
    to the 810 application " When asked by the Court if that was correct, 
    W. replied "Yes, it is."  There was no further mention of the "circumstances 
    alleged," but when asked if he wanted to tell the Court anything, W. 
    replied:

The fellow 
    already has a restraining order against me, stipulations from his involvement 
    with me, so I don't think there should be a problem whatsoever.

The 
    Court then imposed the bond.

[7]

Counsel for the appellant takes this evidence as an admission W. threatened 
    the appellant, an admission that contradicts directly his testimony at trial. 
     In his submission, this evidence "suggests that W. lied under oath at 
    trial and that Mr. Julson's evidence was truthful."

[8]

Credibility was a major issue for the jury.  They were provided with 
    evidence that all three participants in the fight have serious criminal records 
    and were given a
Vetrovec
warning about W.'s testimony.  It 
    is likely they looked carefully at the evidence of the other witnesses and 
    of the police officer about the condition of the three men before arriving 
    at their conclusion that the Crown had proved the guilt of the appellant and 
    the co-accused beyond a reasonable doubt.

[9]

But I cannot find sufficient evidentiary value in the evidence to justify 
    its admission in the interests of justice.  The materials contain a myriad 
    of statements from witnesses, but there is no clarity that would permit an 
    inference of a direct contradiction between W.'s "no" at the trial 
    and his "yes" at the hearing.  No circumstance was mentioned.  No 
    circumstance was admitted.  There was sufficient evidence of ill will between 
    the two men, strangers to each other before the Skutz Falls incident, to permit 
    each to fear the other in October 2004 and justify a peace bond, at least 
    in their minds, with or without an express verbal or physical threat.  I agree 
    with Crown counsel that the most that can be inferred from the fresh evidence 
    is that W. consented to a peace bond because it would continue the
status 
    quo
.

[10]

Because I consider the evidence could not have made a difference to 
    the verdict, I would refuse leave to adduce it.

[11]

There is no merit in the first two grounds of appeal, that the trial 
    judge's instructions to the jury on reasonable doubt were deficient and not 
    adequately linked to credibility, both in the charge and the recharge.  Trial 
    counsel did not take issue with the impugned instruction nor did he suggest 
    more needed to be said.  The appellant's counsel on appeal detected three 
    inadequacies in the instruction:  the lack of a specific instruction linking 
    reasonable doubt to credibility; the lack of the specific words "If you 
    do not believe the testimony of the accused but you are left in reasonable 
    doubt by it, you must acquit"; and the lack of a definition of the expression 
    "balance of probabilities."  He notes all of these errors were repeated 
    when the trial judge recharged the jury in response to its request for a "definition 
    of reasonable doubt."

[12]

This submission suggests trial judges must use a formulaic approach 
    when crafting jury instructions.  The authorities require only that the instructions 
    accomplish their purpose of ensuring jurors understand their obligation so 
    that they can render a just verdict.  The language of the instruction in this 
    case, while not identical with that recommended in
R. v. W.(D.)
, 
    [1991] 1 S.C.R. 742, satisfied its purpose.  The jurors could not have failed 
    to understand from the instructions in their entirety, that the rule of reasonable 
    doubt applied to issues of credibility.  They would have understood they need 
    not believe or disbelieve any witness or set of witnesses, and that they could 
    not convict if they could not determine what to believe.  The charge was favourable 
    to the accused insofar as the trial judge told them they must also acquit 
    if they accepted the evidence of Mr. Hughes or his wife or the appellant.  
    They would have understood that the appellant was entitled to an acquittal 
    if they had a reasonable doubt after considering the defence evidence in the 
    context of the evidence as a whole.  They would have understood the appellant 
    was entitled to an acquittal if they were not satisfied all elements of the 
    offence had been proved beyond a reasonable doubt, even if the defence testimony 
    did not raise a reasonable doubt in their minds.  Nothing more is required 
    of a trial judge.

[13]

Moreover, in his charge on defence of himself and a third person under 
    s. 37 of the
Criminal Code
, a defence that arose directly 
    out of the testimony of the appellant, the trial judge told the jury the Crown 
    bore the burden of proving it did not apply and that any doubt on its applicability 
    would lead to an acquittal.

[14]

The final complaint about the instructions is that the trial judge 
    did not explain the phrase "balance of probabilities" when he explained 
    in his charge and recharge that "proof beyond a reasonable doubt would 
    lie much closer to absolute certainty than to proof on a balance of probabilities."  
    This is the language of
R. v. Starr
, [2000] 2 S.C.R. 144 at 
    para. 242, and of
Canadian Criminal Jury Instructions
(3d) at 
    4.04-2.  It is easily understood because it is the standard most people use 
    in their everyday decision-making.  A definition was not required in a charge 
    on the burden of proof where the jurors were told clearly that "probably 
    guilty" or "likely guilty" was not enough for a conviction.

[15]

I would not accede to this ground of appeal.

[16]

The third ground for this appeal arises from the disclosure by Crown 
    counsel after deliberations had begun that she had just become aware that 
    a secretary who worked temporarily in the Crown office was related to a juror 
    through marriage.  The appellant considers the trial judge should have declared 
    a mistrial or discharged the juror to preserve the appearance of fairness. 
     He does not suggest the juror was biased or in any way influenced other jurors 
    to her bias.

[17]

The trial judge acceded to a request by both counsel that an enquiry 
    be held.  With the agreement of counsel, he questioned the juror as to whether 
    she had discussed the case with her sister-in-law and whether her participation 
    as a juror was "influenced in any way" by the fact her sister-in-law 
    worked in the Crown office.  The juror responded "no" to both questions. 
     When counsel for both accused were asked if there was anything further to 
    be canvassed, their answers were "no."  The appellant's counsel 
    advised the court that the questions had resolved the matter for him.

[18]

No one asked the trial judge to discharge the juror.  No one applied 
    for a mistrial.  There is no basis to interfere with the trial judge's exercise 
    of his discretion not to discharge the juror.  Nor is there any basis for 
    him to have ordered a mistrial on his own motion.  He had specifically cautioned 
    the jury in his preliminary remarks and again in his instructions they were 
    to decide the case only upon the evidence presented in the courtroom and that 
    anything heard elsewhere was to be ignored.

[19]

I would not accede to this ground of appeal.

[20]

The fourth ground is difficult to understand.  While acknowledging 
    that the trial judge was obliged to instruct the jury on s. 37 of the
Criminal 
    Code,
and that the trial judge did so properly, appellant's counsel 
    insists that the trial judge was required to direct the jury that "they 
    could not convict on the basis of the Crown's alternative theory," or, 
    in the alternative, that they could not convict unless they were unanimous 
    in the theory they accepted.  There is no basis in the authorities for the 
    latter proposition.

[21]

As to the former, in her closing submissions, Crown counsel told the 
    jury that it could convict the appellant and his co-accused on the basis that 
    the force they used against W. was excessive, even if they found he hit Mr. 
    Hughes' sister-in-law before he was set upon.  That was a reasonable proposition 
    to put to the jury.  It arose from the defendants' testimony as to why they 
    struck W. and caused him serious harm.

[22]

As I understand this ground of appeal, it is founded on the proposition 
    that the Crown chose to present two mutually exclusive theories to the jury. 
     That is not what happened.  The Crown presented its case of an intentional 
    assault.  On the defence evidence, the appellant and co-accused both assaulted 
    W.  The appellant justified what he did as in defence of a third person and 
    then himself.  This evidence obliged the Crown to establish that defence did 
    not apply.  It required the trial judge to explain the defence provided by 
    s. 37 of the
Criminal Code
to the jury so it could consider 
    whether it applied.  If the jury were persuaded beyond a reasonable doubt 
    the defence did not apply because excessive force was applied to W., they 
    could convict so long as they were persuaded beyond a reasonable doubt the 
    appellant assaulted W. and caused him bodily harm.  To acquit they had to 
    be persuaded the appellant was acting in defence of Mr. Hughes, or have a 
    reasonable doubt on that issue after considering his testimony in the context 
    of all the evidence.

[23]

Madam Justice Charron J.A. wrote in
R. v. Ranger
(2003), 
    178 C.C.C. (3d) 375 at 419:

While the Crown is generally 
    bound to prove formal particulars,
it is not bound to prove the theory 
    that it advances in order to secure a conviction
.  A conviction is based, 
    rather, on proof of the necessary elements of the offence.  Hence this court, 
    in
R. v. Groot
(1998), 129 C.C.C. (3d) 293, affirmed [1999] 3 S.C.R. 
    664, 144 C.C.C. (3d) 287, rejected the general proposition that once the Crown 
    presented a particular theory it would be unfairly prejudicial to the accused 
    in any case to allow the trier to convict on a different theory.
The question 
    turned, rather, on whether the accused, in the particular case under review, 
    was able to present a full and fair defence
.

[emphasis added]

[24]

When it is the defence case that gives rise to the alternative theory, 
    it cannot be said the accused is not able to present a full and fair defence.  
    This ground must also fail.

[25]

So, too, must the final ground.  The verdict of this jury was entirely 
    reasonable.  There is no basis for setting it aside under s. 686(1)(a)(i) 
    of the
Criminal Code
.  This is true whether the jury concluded 
    the assault on W. followed what he said or followed physical contact between 
    himself and Mr. Hughes sister-in-law.

[26]

It follows I would dismiss the appeal.

[27]

NEWBURY, J.A.:
I agree.

[28]

LOW, J.A.:
I agree.

[29]

NEWBURY, J.A.:
The appeal is dismissed.

The 
    Honourable Madam Justice Huddart


